DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 10/12/2021 has been considered. See the attached PTO 1449 form.

Status of Action/Claims
Receipt of Remarks/Amendments filed on 10/12/2021 is acknowledged. Claims 5, 9-10, 14, 16 and 18-21 are currently pending. Claims 1-4, 6-8, 11-13, 15 and 17 have been previously cancelled. Accordingly, claims 5, 9-10, 14, 16 and 18-21 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 5, 9-10, 14, 16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites “wherein the formulation remains a clear isotropic solution after 24 hours at any temperature between -10 C and 50 C”. Only example 1 of instant specification provides samples which were found to be clear isotropic solutions after 24 hours and this is the only instance where the specification provide support for clear isotropic solutions. However, the samples shown in example 1, table 1 show there being only Plurafac LF 221 (ii) and water (v) components. This above mentioned limitation in claim 19 is directed to the formulation which comprises all the components in the specific concentrations and the instant specification fails to disclose examples of formulations which remain a clear isotropic solution when the formulation comprises all the claim 19 components and in the concentrations recited. Further, there are four samples in Table 1 which contain component (ii) and (v) amounts falling within the scope of the instant claims which do not meet the limitation of a clear isotropic solution (i.e. resulted in “fail”). Also, the further examples in the instant specification indicate the results as “pass” or “fail”, but doesn’t indicate whether these results are directed to wherein the formulation remains a clear isotropic solution. Even in the case the “pass” or “fail” results in the further examples are also directed to the formulation remaining a clear isotropic solution, the results in these further examples do not support that a clear isotropic solution would necessarily occur over the full scope of the claim. For example, Table 11 contains sample which comprises all the claimed components 
Claim 21 recites the ratio of (iv) to (i) is greater than 1:1. A ratio of greater than 1:1 includes a ratio of 100:1 or 1,000,000:1. While there is support in the specification for a ratio of around 1:1 or 2:1 (see Table 11 of instant specification), there is no support for a ratio of, for example 1,000,000:1 and the “greater than” language recited in the claims suggests any ratio greater than 1:1 is within the scope of the claim. Therefore, this limitation is not supported by the applicant’s disclosure. With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement. see MPEP 2163.05 III. Similarly, in the instant case, the phrase “greater than 1:1” has no upper limit which causes the claim to read on embodiments outside the ratios disclosed in the examples provided in the instant specification. 
Claim 14 recites “there is more (i) than (iv)” and claim 16 recites “there is more than twice (i) than (iv)”. All of the examples in the instant specification (e.g. Table 11) which contain both imazamox (i) and propylene glycol (iv) show there being more propylene glycol (iv) than imazamox (i). There is no support in the instant specification where there is more (i) than (iv) or where there is more than twice (i) than (iv). Therefore, these limitations in claim 14 and 16 are not supported by the applicant’s disclosure. 
Claims 5, 9-10, 18 and 20 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above.

Response to Arguments
Applicant's arguments filed 10/12/2021, with respect to claims 5, 9-10, 14, 16 and 18-21  rejected under 35 U.S.C 112(a) have been fully considered but they are not persuasive.
In response to examiner assertion that the specification does not support that a clear isotropic solution would necessarily occur over the full scope of the claim and does not disclose how the property of a clear isotropic solution is achieved, the applicant argued that this analysis is flawed because the recitation excludes compositions which do not have this claimed property. 
In response, as discussed in the 112(a) rejection above, only example 1 of instant specification provides samples which were found to be clear isotropic solutions after 24 hours and this is the only instance where the specification provide support for clear isotropic solutions. However, the samples shown in example 1, table 1 show there being only Plurafac LF 221 (ii) and water (v) components. The recitation "wherein the formulation remains a clear isotropic solution after 24 hours at any temperature between -10 C and 50 C" in claim 19 is directed to the formulation which comprises all the components (i) to (v) in the specific concentrations and the instant specification fails to disclose examples of formulations which remain a clear isotropic solution when the formulation comprises all the claim 19 components and in the concentrations recited. Thus applicant’s argument that the recitation excludes compositions which do not have this claimed property is not persuasive at this time because the 
Applicant further argued that the phrase "wherein the formulation remains a clear isotropic solution after 24 hours at any temperature between -10 C and 50 C" in claim 19 has written description because the specification state "These liquids do not separate into multiple layers on standing at any temperature from -10 C to 500 C. For the purposes of the examples given to prove this invention we have defined standing as equilibration over 24 hours at the temperature of interest". It was also argued that there are numerous formulations in the specification which illustrate the claimed property with compositions having the claimed components and that the examiner points to only a single formulation in a single test.  
In response, the statement "These liquids do not separate into multiple layers on standing at any temperature from -10 C to 500 C. For the purposes of the examples given to prove this invention we have defined standing as equilibration over 24 hours at the temperature of interest" in the specification does not state anywhere that the formulations of the present invention are clear isotropic solutions and thus applicants argument that this phrase in the specification provide support is not persuasive at this time. The examiner has not found anywhere in the instant specification a general disclosure that the present invention remains a clear isotropic solution other than in example 1 and example 1 contains only components (ii) and (v) whereas instant claim 19 requires components (i) to (v). Also, the formulations in the specification which do contain all of components (i) to (v) do not state that those formulations were clear isotropic solutions as it states for example 1 of the specification and thus the argument that there are numerous formulations in the specification which illustrate the claimed property with compositions having the claimed components is not persuasive because neither is there a clear general disclosure that the present invention remains a clear isotropic solution and neither do the 
With regards to the recitation "the ratio of (iv) to (i) is greater than 1:1" in claim 21, applicant argued that imazamox is at a concentration of 1 to 20% and propylene glycol is at a concentration from 8 to 20% and accordingly compositions having ratios of 100:1 or 1,000,000:1 do not read on the claim and thus examiner’s analysis for lack of written description for the above recitation is incorrect. 
In response it argued that even with the disclosed concentrations of imazamox and propylene glycol in the claims, the claims still incorporate a ratio of up to 20:1 for propylene glycol to imazamox. While there is support in the specification for a ratio of around 1:1 or 2:1 (see Table 11 of instant specification), there is no support for a ratio of 20:1 and the “greater than” language recited in the claims suggests ratio of 20:1 for propylene glycol to imazamox is within the scope of the claim. Therefore, this limitation is not supported by the applicant’s disclosure.
With regards to the recitation “there is more (i) than (iv)” in claim 14 and “there is more than twice (i) than (iv)” in claim 16, applicant argued similar reasons as discussed in the above argument with regards to claim 21. Applicant also argued that specification provides numerous examples phrase “there is more (i) than (iv) and “there is more than twice (i) than (iv)” thereby satisfying the written description requirement.  
In response, all of the examples in the instant specification (e.g. Table 11) which contain both imazamox (i) and propylene glycol (iv) show there being more propylene glycol (iv) than imazamox (i). There is no support in the instant specification where there is more (i) than (iv) or where there is more than twice (i) than (iv). Applicant argued that specification provides numerous examples phrase “there is more (i) than (iv) and “there is more than twice (i) than (iv)”, however, the examiner cannot find anywhere in the specification which expressly phrase “there is more (i) than (iv) and “there is more than twice (i) than (iv)” and the applicant do not point to particularly where these phrases can be found. .  


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 9-10, 14, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pallas et al. (US 7,135,437 B2; Nov. 14, 2006) in view of May (EP 0943241 A1; Sep. 22, 1999) (cited in the previous office action) and Battal (EP 2545774 A1; Jan. 16 2013) (cited in the previous office action) as evidenced by Plurafac LF types (BASF The chemical Company, March 2013).
	Pallas throughout the reference teaches an aqueous pesticidal concentrate microemulsion (i.e. micellar solution) composition comprising a water soluble pesticide dissolved in an aqueous medium. It discloses that the microemulsions of the invention are physically stable liquid systems which are also storage stable. Pallas teaches the composition is optically transparent at room temperature and are isotropic. It also teaches the composition remains optically transparent when stored for at least about 7, 14 or 28 days. (see: col. 7, lines 23-36; col. 9, lines 22-26; col. 44, lines 61-64). Pallas throughout the reference teaches the composition comprising a water soluble pesticide comprising glyphosate (see: examples and claims). The reference also teaches the composition comprising more than one water soluble herbicide in solution and teaches imazamox as a water soluble herbicide suitable for use in the composition (col. 12, lines 54-65; col. 13, lines 10-12). Pallas teaches that the composition preferably comprises a water soluble herbicide in a concentration between about 10% and about 60% by weight of 
	
	While Pallas teaches the nonionic surfactant such as Plurafac LF700 and Emulgin-L, the reference does not expressly teach the cloud point of the nonionic surfactants which is recited in the instant claims or the viscosity of the nonionic surfactant instantly claimed. However, this deficiency is cured by May. 
	May teaches agrochemical formulations and teaches that the amount of the fungicidal active agent can be lowered considerably with respect to the amounts usually required to achieve the same 
	While Pallas discloses that the composition can also include nonionic surfactant which are ethoxylated reduced sugar esters such as polyoxyethylene sorbitol monolaurate and esters of sorbitan monolaurate, the reference does not explicitly teach the composition comprising specifically polysorbate type nonionic surfactant formed by the ethoxylation of sorbitan before the addition of lauric acid. Also, while Pallas teaches the addition of propylene glycol, it does not expressly teach the concentration of propylene glycol as recited in the instant claims. However, these deficiencies are cured by Battal. 
	Battal teaches agrochemical formulation comprising agrochemical active agents and adjuvants (Abstract). The reference teaches the formulations comprising the active agents which include imazamox and glyphosate (Para 0056). It teaches including ethoxylated sorbitan esters and specifically Tween 20 (ethoxylated (20)-sorbitan monolaurate) as one of the surfactant (Para 0046, Table 1 and Examples). It also discloses the formulations comprising the alkoxylated alcohol surfactant such as ethoxylated (6)-isodecyl alcohol (Rhodasurf DA630E) (see: Examples, Table 1). Table 6 of the reference discloses the example includes Tween 20, Rhodasurf DA630E and propylene glycol. Battal teaches the amount of the inert formulation auxiliaries such as antifreeze (e.g. propylene glycol) is preferably 
With regards to instant claims 14 and 16, as discussed supra, the prior art references cited above disclose that the composition preferably comprises a water soluble herbicide in a concentration between about 10% and about 60% by weight of the composition (see Pallas: col. 11, lines 8-16) and Battal teaches the amount of the inert formulation auxiliaries such as antifreeze (e.g. propylene glycol) is preferably between 5-400 g/l (i.e. 0.5-40%). The references teach concentrations of the two component which reads on there being more or more than twice of the herbicide (e.g. imazamox) than propylene glycol as instantly claimed. Further, with regards to the ratios recited in claims 18 and 21, the references discloses the concentrations of the claimed component which overlap the instantly claimed concentrations and also read on the ratios recited in claims 18 and 21. 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pallas to incorporate the teachings of May and Battal and include Plurafac LF 403 as the nonionic surfactant in the formulation taught by Pallas. One would be motivated to do so because May teaches that the combination of this adjuvant with the agrochemical formulation required less amount of the fungicidal active agent in the formulation (i.e. enhanced activity of the active agent). Further, both Pallas and May teach formulations comprising agrochemical agents and alkoxylated alcohols such as Plurafac LF 700 as the nonionic surfactant and see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Regarding the viscosity of the non-ionic surfactant, the May reference discloses Plurafac LF 700 and Plurafac LF 403 having a viscosity of 50 to 80 mPA at 25 C. Although the references above do not disclose all the characteristics and properties of the composition disclosed and the non-ionic surfactant (e.g. the viscosity specifically in water at 23 C at a concentration from 10 to 90%) in the present claims, based on the substantially identical process using identical components, the Examiner has a reasonable basis to believe that the properties claimed in the present invention are necessarily the same in the composition disclosed by the prior references. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicant to prove that the properties are not necessarily the same.  ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pallas to incorporate the teachings of May and Battal and include Tween 20 in the formulation of Pallas. One would have been motivated to do so because Pallas already discloses that the composition can also include nonionic surfactant which are ethoxylated reduced sugar esters such as polyoxyethylene sorbitol monolaurate and esters of sorbitan see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Moreover, similar the Pallas, the Battal reference also discloses including glyphosate and imazamox as the active agents, alkoxylated alcohol nonionic surfactants and propylene glycol. It teaches that the composition with the adjuvants demonstrated good storage stability for prolonged periods of time at elevated temperatures (Para 0009). Pallas’s teachings are also directed to the composition having high storage stability at different temperatures (see Abstract of Pallas). Thus, one skilled in the art would have been strongly motivated to incorporate the teachings of Battal and include specifically Tween 20 along with the alkoxylated alcohol nonionic surfactants and other similar components taught by both references.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pallas to incorporate the teachings of May and Battal and include propylene glycol and Tween 20 in the amount taught by Battal. One would have been motivated to do so because, as discussed supra, both Battal and Pallas teach inclusion of similar components in an agrochemical formulation. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Thus, it would have been obvious to one skilled in the art to determine the optimal amount of propylene glycol and Tween 20 in an agrochemical formulation during routine optimization. 
While Pallas does not explicitly exemplify a composition which comprises imazamox as the agrochemical active agent, Pallas does teaches imazamox as a water soluble herbicide suitable for use in see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Therefore, it would have been obvious to include imazamox as the agrochemical agent as is claimed in instant claims and one would have had a reasonable expectation of success because the reference clearly discloses that imazamox can be included in the formulation as an active agent.
Further, with regards to the concentrations of the active agent and the nonionic surfactant recited in the instant claims 19 (i) and (ii), Pallas doesn’t explicitly exemplify the amount which reads on amounts recited in the instant claims, however, as discussed supra, it does discloses a range of the amount of these components that is included in the composition and that range of amount disclosed by Pallas overlaps the instantly claimed amounts. It would have been prima facie obvious to one of ordinary skill in the art comprise the amounts of these component as recited in the instant claims because the Pallas reference discloses an overlapping range of the amounts to be included and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. With the reference disclosing a range of the amounts of these components, one of ordinary skill in the art would have had a reasonable expectation of success to choose from that range which would read on the amounts in the claimed invention.  
With respect to the instantly claimed ratios of the different claimed components, as discussed supra, the references teach a range of the amount the components included in the formulation and one skilled in the art could have incorporated the amount from the range taught in the reference which In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.     
From the combined teachings of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 10/12/2021, with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued that the Pallas reference throughout teaches microemulsion formulations whereas the instant claim recites a solution and one skilled in the art understands that a solution is different from microemulsion. Applicant pointed to the reference titled “Pesticide Formulations-Chapter 3” submitted by the applicant on 10/12/2021 and argued that this reference states "solution is made by dissolving a substance in a liquid. A true solution is a mixture that cannot be separated by a filter or other mechanical means. Normally, it will not separate or 'settle out' into distinct parts after being mixed. Light can penetrate most solutions”. It was argued that in contrast, Pallas teaches “aqueous pesticidal concentrate microemulsion composition comprises water-soluble pesticide dissolved in an aqueous medium, a substantially water-immiscible organic solvent, and a surfactant component” and 
In response, firstly applicant is respectfully directed to Najjar et al. (Microemulsion – A brief introduction, INTECH, 2012), which teaches that microemulsions are thermodynamically stable and transparent solutions. Also, the Pallas reference cited in the 103 rejection above teaches the composition is diluted in a suitable volume of water to provide an application solution (col. 45, line 66 to col. 46, line 67). In response to applicants argument that Pallas microemulsions require an aqueous medium and a substantially water-immiscible organic solvent, it is argued that the instant claims recite a comprising language which allows there to be ingredients other than the claimed ingredients and thus even if Pallas microemulsions require an aqueous medium and a substantially water-immiscible organic solvent, Pallas’s microemulsions still reads on the instant claims because the claims recite a formulations “comprising” rather than “consisting”, in which case the “consisting of” language would exclude any ingredients not claimed. Thus, applicant’s argument are not persuasive at this time because the Najjar reference clearly states that microemulsions are solutions and even though the microemulsions of Pallas contain ingredient (e.g. water-immiscible organic solvent) which is not disclosed in the solution described by the Pesticide Formulations-Chapter 3 reference or the instant claims, the comprising language in the claims does not exclude such ingredient in the formulation. 
	Applicant further argued the examiner’s rejection relies on improper hindsight and that there is no teaching or suggestion of the combination of each of imazamox, non-ionic surfactant, an ethoxylated or propoxylated sorbitan ester, propylene glycol and water in any quantities. Applicant argued the compositions in Battal are directed to suspension concentrates-which are different from both the claimed solutions and the microemulsions of Pallas. Applicant also argued May is used to disclose nonionic surface active agents and it is only with hindsight that the examiner arrives at the elements of claim 19. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, applicant is respectfully directed to the 103 rejection above which renders obvious the combination of the recited ingredients in the amounts recited in the instant claims. With respect to applicant argument regarding the Battal reference, Battal is utilized for its teaching of Tween 20 and the concentration of propylene glycol. Pallas already discloses that the composition can also include nonionic surfactant which are ethoxylated reduced sugar esters such as polyoxyethylene sorbitol monolaurate and esters of sorbitan monolaurate and the Battal reference specifically teaches including Tween 20 as the ethoxylated sorbitan ester in its agrochemical formulation comprising active agent and adjuvants. It would have been obvious to one of ordinary skill in the art to try and substitute the different ethoxylated sorbitan esters as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Battal teaches amount of propylene glycol and Tween 20 which overlaps the claimed amount and it would have been obvious to one skilled in the art to determine the optimal amount of propylene glycol and Tween 20 in an agrochemical formulation during routine optimization because both Battal and Pallas teach inclusion of similar components in an agrochemical formulation. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Thus, even if Battal is directed to suspension concentrates, the examiner has provided the reason for see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616        
                                                                                                                                                                                 /ABIGAIL VANHORN/Primary Examiner, Art Unit 1616